DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Action is responsive to the Application filed 08/28/2019.
Claims 1-20 are examined and pending, in which claims 1, 10 and 14 are independent.

Priority
This application discloses and claims only subject matter disclosed in prior application no 13/667,493, filed November 02, 2012, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/25/2020 and 03/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-9, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2. 4-5, 7, 8, and 15 of U.S. Patent No. 9,959,356. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are the genus of the species claimed in the '356 patent.

Application 16/554,331
US Patent 9,959,356
1. A computer-implemented method for modifying a website search engine, comprising: creating a search engine for searching within a particular website, including creating search information for a plurality of webpages of the particular website; 

updating the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website; 

providing a user interface that specifies ranking factors corresponding to the one or more custom tags; 

receiving via the user interface user input specifying one or more particular weights for a respective one or more of the ranking factors; 

automatically modifying a ranking function of the search engine for the particular website as a function of the specified one or more particular weights; 

after the automatically modifying, receiving a search query for the particular website;

 and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
1.  A method for modifying a search engine, comprising:
a computer server creating a search engine for a website, wherein said creating the search engine comprises creating search information for a plurality of webpages of the web site, wherein the search information specifies a first set of information for each webpage;

the computer server providing a search-customization user interface for modifying a ranking function of the search engine for the website, wherein the search-customization user interface specifies one or more first ranking factors;

after the user inserts one or more first custom tags into source code of at least one webpage of the web site, the computer server updating the search information to include information related to the one or more custom tags, wherein the one or more custom tags are dedicated for customizing the search engine of the website;

the computer server providing the search-customization user interface for modifying the ranking function of the search engine for the website, wherein, in addition to the one or more first ranking factors, the search-customization user interface specifies one or more additional ranking factors corresponding to the one or more first custom tags, wherein each additional ranking factor is added to the search-customization user interface for a respective first custom tag inserted into the source code;

the computer server receiving first user input from the user, wherein the first user input specifies modifying a relative weight of a first additional ranking factor of the one or more additional ranking factors;

the computer server automatically modifying the ranking function of the search engine to use the relative weight of the first additional ranking factor based on the first user input;

after automatically modifying the ranking function of the search engine to use the relative weight of the first additional ranking factor, the computer server receiving a search query for the website;
and the computer server providing a plurality of search results using the ranking function.


As per Claim 1, and described in the comparison table above, the Claim 1 in 356 teaches limitations of Claim 1. 
There is nothing that prevents them from being in the same application.
Since claim 1 is an obvious variant of claim 1 of 356, it is not patentably distinct from claim 1 of 356.

Application 16/554,331
US Patent 9,959,356
10. A non-transitory, computer accessible memory medium storing program instructions for modifying a website search engine, wherein the program instructions are executable by one or more processors to: 

create a search engine for searching within a particular website, comprising creating search information for a plurality of webpages of the particular website; 

update the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website;

 provide a user interface that specifies ranking factors corresponding to the one or more custom tags; 

receive via the user interface user input specifying one or more particular weights for a respective one or more of the ranking factors; 
automatically modify a ranking function of the search engine for the particular website as a function of the specified one or more particular weights;

after the automatically modifying, receive a search query for the particular website; 

and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
8.  A non-transitory, computer accessible memory medium storing program instructions for modifying a search engine, wherein the program instructions are executable by one or more processors to:
create a search engine for a website, wherein said creating the search engine comprises creating search information for a plurality of webpages of the website, wherein the search information specifies a first set of information for each webpage;

provide a search-customization user interface for modifying a ranking function of the search engine for the website, wherein the search-customization user interface specifies one or more first ranking factors;

after the user inserts one or more first custom tags into source code of at least one webpage of the website, update the search information to include information related to the one or more custom tags, wherein the one or more custom tags are dedicated for customizing the search engine of the web site;

provide the search-customization user interface for modifying the ranking function of the search engine for the web site, wherein, in addition to the one or more first ranking factors, the search-customization user interface specifies one or more additional ranking factors corresponding to the one or more first custom tags, wherein each additional ranking factor is added to the search-customization user interface for a respective first custom tag inserted into the source code;

receive first user input from the user, wherein the first user input specifies modifying a relative weight of a first additional ranking factor of the one or more additional ranking factors;

automatically modify the ranking function of the search engine to use the relative weight of the first additional ranking factor based on the first user input;

after automatically modifying the ranking function of the search engine to use the relative weight of the first additional ranking factor, receive a search query for the website;
 and
provide a plurality of search results using the ranking function.


As per Claim 10, and described in the comparison table above, the Claim 8 in 356 teaches limitations of Claim 10. 
There is nothing that prevents them from being in the same application.
Since claim 10 is an obvious variant of claim 8 of 356, it is not patentably distinct from claim 8 of 356. 

Application 16/554,331
US Patent 9,959,356
18. A system for modifying a website search engine, comprising: one or more processors;

and at least one memory coupled to the one or more processors, wherein the at least one memory stores program instructions for modifying a website search engine, the program instructions being executable by the one or more processors to: 

create a search engine for searching within a particular website, comprising creating search information for a plurality of webpages of the particular website; 

update the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website;

provide a user interface that specifies ranking factors corresponding to the one or more custom tags; 

receive via the user interface user an input specifying a particular weight for one the ranking factors; 

automatically modify a ranking function of the search engine for the particular website as a function of the specified particular weight; 

receive a search query for the particular website; 
and in response to receiving a search query for the particular website, provide a plurality of search results using the automatically modified ranking function.
15.  A search engine system, comprising:
one or more processors; 
and one or more memory mediums couples to the one or more processors, wherein the one or more memory mediums store program instructions for modifying a search engine, wherein the program instructions are executable by the one or more processors to:

create a search engine for a website, wherein said creating the search engine comprises creating search information for a plurality of webpages of the website, wherein the search information specifies a first set of information for each webpage;

provide a search-customization user interface for modifying a ranking function of the search engine for the website, wherein the search-customization user interface specifies one or more first ranking factors;
after the user inserts one or more first custom tags into source code of at least one webpage of the website, update the search information to include information related to the one or more custom tags, wherein the one or more custom tags are dedicated for customizing the search engine of the website;

provide the search-customization user interface for modifying the ranking function of the search engine for the web site, wherein, in addition to the one or more first ranking factors, the search-customization user interface specifies one or more additional ranking factors corresponding to the one or more first custom tags, wherein each additional ranking factor is added to the search-customization user interface for a respective first custom tag inserted into the source code;

receive first user input from the user, wherein the first user input specifies modifying a relative weight of a first additional ranking factor of the one or more additional ranking factors;

automatically modify the ranking function of the search engine to use the relative weight of the first additional ranking factor based on the first user input;

after automatically modifying the ranking function of the search engine to use the relative weight of the first additional ranking factor, receive a search query for the website; 
and provide a plurality of search results using the ranking function.



As per Claim 18, and described in the comparison table above, the Claim 15 in 356 teaches limitations of Claim 15. 
There is nothing that prevents them from being in the same application.
Since claim 11 is an obvious variant of claim 15 of 356, it is not patentably distinct from claim 15 of 356. 

Application 16/554,331
US Patent 9,959,356
6.  The method of claim 1, wherein the user interface comprises a slider bar for each of the ranking factors, the user input comprising adjustments to the slider bars to specify the particular weight for the respective ranking factors.
2.  The method of claim 1, wherein the search-customization user interface comprises a slider for each ranking factor, wherein the first user input comprises user input to a first slider for the first additional ranking factor.


As per Claim 6, and also applied to Claim 16, and as described in the comparison table above, the claim 2 in 356 teaches all the limitation of claim 6. Since claim 6 is anticipated by claim 2 of 356, it is not patentably distinct from claim 6 of 356.

Application 16/554,331
US Patent 9,959,356
7.  The method of claim 6, wherein the ranking functions are usable for a plurality of different search contexts, and wherein the different search contexts comprise an autocomplete search context or a full text search context.
4.  The method of claim 3, wherein the different search contexts comprise an autocomplete search context or a full text search context.


As per Claim 7 and also applied to Claim 17, and as described in the comparison table above, the claim 4 in 356 teaches limitations of claim 7. Since claim 7 is anticipated by claim 4 of 356, it is not patentably distinct from claim 4 of 356.

Application 16/554,331
US Patent 9,959,356
8.  The method of claim 1, wherein the one or more custom tags comprise: a tag associated with social endorsements on one or more social networks.
5.  The method of claim 1, wherein the first one or more custom tags comprise a tag associated with social endorsements on one or more social networks.


As per Claim 8 as described in the comparison table above, the claim 5 in 356 teaches a limitation of claim 8. Since claim 8 is anticipated by claim 5 of 356, it is not patentably distinct from claim 5 of 356.

Application 16/554,331
US Patent 9,959,356
9.  The method of claim 1, wherein the creating search information for the plurality of webpages of the particular website comprises: creating a document comprising the search information for each webpage.
7.  The method of claim 1, wherein creating the search information for the plurality of webpages comprises creating a document comprising the search information for each webpage..


As per Claim 9 as described in the comparison table above, the claim 7 in 356 teaches a limitation of claim 9. Since claim 9 is anticipated by claim 7 of 356, it is not patentably distinct from claim 7 of 356.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites “…..wherein the ranking factors include engagement, popularity, and history, along with social importance, revenue, and/or cost.”. The ‘and/or’ phrase is not clear in meaning and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-2, 4, 6, 9-13, 16, 18-19,  and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cone et al. (US 2012/0130976) in view of  Frieden et al. (US 2008/0016098 A1) (hereinafter Frieden), and in further view of Edmonds et al. (US 2008/0201348 A1) (hereinafter Edmonds). 
Regarding claim 1, Cone teaches a method for modifying a website search engine, comprising: creating a search engine for searching within a particular website (see Fig. 3, para [0136], para [0168],discloses creating a customized search engine within a search engine comprising plurality of webpages for recent sites and popular sites as shown in Fig.3), including creating search information for a plurality of webpages of the particular website (see Fig. 3,  para [0136], para [0178], discloses search information for websites of the customized website).
Cone does not explicitly teach updating the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website; providing a user interface that specifies ranking factors corresponding to the one or more custom tags; receiving via the user interface user input specifying one or more particular weights for a respective one or more of the ranking factors; automatically modifying a ranking function of the search engine for the particular website as a function of the specified one or more particular weights; after the automatically modifying, receiving a search query for the particular website; and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
Frieden teaches updating the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website (see Fig. 1B, Fig. 6A, para [0098], para [0118], discloses updating search information related to administrate auto-tags dedicated to ranking the importance of an users actions over time on pages as shown in Fig. 6A); providing a user interface that specifies ranking factors corresponding to the one or more custom tags (see Fig. 6A, para [0118], discloses an administration console  for specifying ranking factors corresponding to tags); receiving via the user interface user input specifying one or more particular weights for a respective one or more of the ranking factors (see Fig. 6A, para [0112], para [0117], discloses receiving user input weights for ranking factors).
Cone/Frieden are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone to include ranking factors corresponding to custom tags from disclosure of Frieden. The motivation to combine these arts is disclosed by Frieden as " improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher" (see para [0003]) and include ranking factors corresponding to custom tags is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success
Cone/Frieden do not explicitly teach automatically modifying a ranking function of the search engine for the particular website as a function of the specified one or more particular weights; after the automatically modifying, receiving a search query for the particular website; and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
Edmonds teaches automatically modifying a ranking function of the search engine for the particular website as a function of the specified one or more particular weights (see Figs. 4-6, para [0007],  para [0049-0050], discloses automatically re-ranking search results based on highest relative tag corresponding to the tag domain identified in search request); after the automatically modifying, receiving a search query for the particular website (see Figs. 4-6, para [0050], discloses receiving a search query and displaying search results in a priority order based on a tag-based evaluation of relevance); and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function (see Figs. 7-8, para [0050], discloses displaying search results in a priority order based on a tag-based evaluation of relevance).
Cone/Frieden/Edmonds are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone/Frieden to automatically modify ranking function from disclosure of Edmonds. The motivation to combine these arts is disclosed by Edmonds as "As website developers will appreciate, good metadata increases search engine visibility" (see para [0007]) and automatically modifying ranking function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Cone teaches a non-transitory, computer accessible memory medium storing program instructions for modifying a website search engine, wherein the program instructions are executable by one or more processors to (see Fig. 6): create a search engine for searching within a particular website (see Fig. 3, para [0136], para [0168],discloses creating a customized search engine within a search engine comprising plurality of webpages for recent sites and popular sites as shown in Fig.3), comprising creating search information for a plurality of webpages of the particular website (see Fig. 3,  para [0136], para [0178], discloses search information for websites of the customized website).   
Cone does not explicitly teach update the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website; provide a user interface that specifies ranking factors corresponding to the one or more custom tags; receive via the user interface user input specifying one or more particular weights for a respective one or more of the ranking factors; automatically modify a ranking function of the search engine for the particular website as a function of the specified one or more particular weights; after the automatically modifying, receive a search query for the particular website; and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
Frieden teaches update the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website (see Fig. 1B, Fig. 6A, para [0098], para [0118], discloses updating search information related to administrate auto-tags dedicated to ranking the importance of an users actions over time on pages as shown in Fig. 6A); provide a user interface that specifies ranking factors corresponding to the one or more custom tags (see Fig. 6A, para [0118], discloses an administration console  for specifying ranking factors corresponding to tags); receive via the user interface user input specifying one or more particular weights for a respective one or more of the ranking factors (see Fig. 6A, para [0112], para [0117], discloses receiving user input weights for ranking factors).
Cone/Frieden are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone to include ranking factors corresponding to custom tags from disclosure of Frieden. The motivation to combine these arts is disclosed by Frieden as " improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher" (see para [0003]) and include ranking factors corresponding to custom tags is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success
Cone/Frieden do not explicitly teach automatically modifying a ranking function of the search engine for the particular website as a function of the specified one or more particular weights; after the automatically modifying, receiving a search query for the particular website; and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
Edmonds teaches automatically modify a ranking function of the search engine for the particular website as a function of the specified one or more particular weights (see Figs. 4-6, para [0007],  para [0049-0050], discloses automatically re-ranking search results based on highest relative tag corresponding to the tag domain identified in search request); after the automatically modifying, receive a search query for the particular website (see Figs. 4-6, para [0050], discloses receiving a search query and displaying search results in a priority order based on a tag-based evaluation of relevance); and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function (see Figs. 7-8, para [0050], discloses displaying search results in a priority order based on a tag-based evaluation of relevance).
Cone/Frieden/Edmonds are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone/Frieden to automatically modify ranking function from disclosure of Edmonds. The motivation to combine these arts is disclosed by Edmonds as "As website developers will appreciate, good metadata increases search engine visibility" (see para [0007]) and automatically modifying ranking function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Cone teaches a system comprising: one or more processors; and at least one memory coupled to the one or more processors, wherein the at least one memory stores program instructions for modifying a website search engine, the program instructions being executable by the one or more processors (see Fig. 6) to: create a search engine for searching within a particular website (see Fig. 3, para [0136], para [0168],discloses creating a customized search engine within a search engine comprising plurality of webpages for recent sites and popular sites as shown in Fig.3), comprising creating search information for a plurality of webpages of the particular website (see Fig. 3,  para [0136], para [0178], discloses search information for websites of the customized website).
Cone does not explicitly teach update the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website; provide a user interface that specifies ranking factors corresponding to the one or more custom tags; receive via the user interface user an input specifying a particular weight for one the ranking factors; automatically modify a ranking function of the search engine for the particular website as a function of the specified particular weight; receive a search query for the particular website; and in response to receiving a search query for the particular website, provide a plurality of search results using the automatically modified ranking function.
Frieden teaches update the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website (see Fig. 1B, Fig. 6A, para [0098], para [0118], discloses updating search information related to administrate auto-tags dedicated to ranking the importance of an users actions over time on pages as shown in Fig. 6A); provide a user interface that specifies ranking factors corresponding to the one or more custom tags (see Fig. 6A, para [0118], discloses an administration console  for specifying ranking factors corresponding to tags); receive via the user interface user an input specifying a particular weight for one the ranking factors (see Fig. 6A, para [0112], para [0117], discloses receiving user input weights for ranking factors).
Cone/Frieden are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone to include ranking factors corresponding to custom tags from disclosure of Frieden. The motivation to combine these arts is disclosed by Frieden as " improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher" (see para [0003]) and include ranking factors corresponding to custom tags is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success
Cone/Frieden do not explicitly teach automatically modifying a ranking function of the search engine for the particular website as a function of the specified one or more particular weights; after the automatically modifying, receiving a search query for the particular website; and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
Edmonds teaches automatically modify a ranking function of the search engine for the particular website as a function of the specified particular weight (see Figs. 4-6, para [0007],  para [0049-0050], discloses automatically re-ranking search results based on highest relative tag corresponding to the tag domain identified in search request); receive a search query for the particular website (see Figs. 4-6, para [0050], discloses receiving a search query and displaying search results in a priority order based on a tag-based evaluation of relevance); and in response to receiving a search query for the particular website, provide a plurality of search results using the automatically modified ranking function (see Figs. 7-8, para [0050], discloses displaying search results in a priority order based on a tag-based evaluation of relevance).
Cone/Frieden/Edmonds are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone/Frieden to automatically modify ranking function from disclosure of Edmonds. The motivation to combine these arts is disclosed by Edmonds as "As website developers will appreciate, good metadata increases search engine visibility" (see para [0007]) and automatically modifying ranking function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 11, Cone/Frieden/Edmonds teach a method of claim 1 and a medium of claim 10. 
Cone/Frieden do not explicitly teach wherein the specified one or more particular weights are relative weights.
Edmonds teaches wherein the specified one or more particular weights are relative weights (see Figs. 4-6, para [0045], para [0050], discloses automatically re-ranking search results based on highest relative tag corresponding to the tag domain identified in search query).

Regarding claim 4, Cone/Frieden/Edmonds teach a method of claim 1.
Cone does not explicitly teach wherein the user input specifies the particular weights for all of the respective ranking factors, the automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the specified particular weights. 
Frieden teaches wherein the user input specifies the particular weights for all of the respective ranking factors (see Fig. 6A, para [0116], discloses user specifying weights of rank factors).
Cone/Frieden do not explicitly teach the automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the specified particular weights.
Edmonds teaches the automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the specified particular weights (see Fig. 2, para [0048], discloses automatically modifying the ranking function for ranking metrics).

Regarding claims 6 and 16, Cone/Frieden/Edmonds teach a method of claim 1 and a medium of claim 10. 
Cone/Frieden/Edmonds does not explicitly teach wherein the user interface comprises a slider bar for each of the ranking factors, the user input comprising adjustments to the slider bars to specify the particular weight for the respective ranking factors.
Frieden teaches wherein the user interface comprises a slider bar for each of the ranking factors, the user input comprising adjustments to the slider bars to specify the particular weight for the respective ranking factors (see Fig. 6a, para [0112], discloses sliders for ranking factors).

Regarding claim 9, Cone/Frieden/Edmonds teach a method of claim 1.
	Cone further teaches wherein the creating search information for the plurality of webpages of the particular website comprises: creating a document comprising the search information for each webpage (see Fig. 3, para [0126], para [0184], discloses creating a list of searches comprising searched information).

Regarding claim 12, Cone/Frieden/Edmunds teach a medium of claim 10.
Cone does not explicitly teach there are four of the ranking factors.
Frieden teaches there are four of the ranking factors (see Fig. 6A, para [0117], discloses four ranking factors).

Regarding claim 13, Cone/Frieden/Edmunds teach a medium of claim 10.
Cone does not explicitly teach the input specifies particular weights for the four ranking factors, the automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the four specified particular weights.
Frieden teaches the input specifies particular weights for the four ranking factors (see Fig. 6A, para [0116], discloses user specifying weights of rank factors).
Cone/Frieden do not explicitly teach the automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the four specified particular weights.
Edmonds teaches automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the four specified particular weights (see Fig. 2, para [0048], discloses automatically modifying the ranking function for ranking metrics).

Regarding claim 19, Cone/Frieden/Edmunds teach a system of claim 18.
Cone/Frieden does not explicitly teach receive, via the search-customization user interface, additional user input specifying particular weights for other ones of the ranking factors; automatically modify the ranking function of the search engine for the particular website as a function of the specified particular weights; after the automatically modifying, receive a search query for the particular website; and in response to receiving a search query for the particular website, provide a plurality of search results using the modified ranking function.
Edmonds teaches receive, via the search-customization user interface, additional user input specifying particular weights for other ones of the ranking factors (see Fig. 2, para [0007], discloses additional ranking factors are generated tag metadata and a first custom tag is initial set of predefined tags); automatically modify the ranking function of the search engine for the particular website as a function of the specified particular weights (see Figs. 4-6, para [0050], discloses automatically re-ranking search results based on highest relative tag corresponding to the tag domain identified in first user input); after the automatically modifying, receive a search query for the particular website (see Figs. 4-6, para [0050], discloses modifying ranking of search results based on weight of ranking factors  and receiving a search query); and in response to receiving a search query for the particular website, provide a plurality of search results using the modified ranking function (see Figs. 7-8, para [0050], discloses providing search results using ranking).


Claims 5, 15, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cone et al. (US 2012/0130976) in view of Frieden et al. (US 2008/0016098 A1) (hereinafter Frieden), and Edmonds et al. (US 2008/0201348 A1) (hereinafter Edmonds) as applied to claims 1, 10, and 18, and in further view of Martinez et al. (US 2008/0082904 A1) (hereinafter Martinez).
Regarding claims 5, 15, and 20, Cone/Frieden/Edmonds teach a method of claim 1, medium of claim 10, and system of claim 18.
Cone/Frieden/Edmonds does not explicitly teach wherein each of the ranking factors is added to the user interface for a respective one of the one or more custom tags inserted into a source code of the particular website.
Martinez teaches wherein each of the ranking factors is added to the user interface for a respective one of the one or more custom tags inserted into a source code of the particular website (see Fig. 4, para [0102], discloses inserting content-embedding code into an HTML page corresponding to an information web page).
Cone/Frieden/Edmonds/Martinez are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone/Frieden/Edmonds to include source code from disclosure of Martinez. The motivation to combine these arts is disclosed by Martinez as "providing incentives and facilitating mechanisms, such as content-embedding code, the process of finding and using media content can be simplified, resulting in improved work product, greater authorized use of content" (see para [0031]) and that ranking attributes is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cone et al. (US 2012/0130976) in view of Frieden et al. (US 2008/0016098 A1) (hereinafter Frieden), and Edmonds et al. (US 2008/0201348 A1) (hereinafter Edmonds) as applied to claims 1 and 10, and in further view of Mizrahi (US 2009/0106202 A1) (hereinafter Mizrahi).
Regarding claims 7 and 17, Cone/Frieden/Edmonds teach a method of claim 1, medium of claim 10, and system of claim 18.
Cone/Frieden/Edmonds does not explicitly teach wherein the ranking functions are usable for a plurality of different search contexts, and wherein the different search contexts comprise an autocomplete search context or a full text search context.
Mizrahi teaches wherein the ranking functions are usable for a plurality of different search contexts, and wherein the different search contexts comprise an autocomplete search context or a full text search context (see para [0027], para [0044], discloses autocomplete of searches).
Cone/Frieden/Edmonds/Mizrahi are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone/Frieden/Edmonds to include autocomplete from disclosure of Mizrahi. The motivation to combine these arts is disclosed by Mizrahi as "users that discover it via the search engine and add it to their personal collection or ignore it, will assist in improving the metadata for the content and hence the search results." (see para [0081]) and including autocomplete is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cone et al. (US 2012/0130976) in view of Frieden et al. (US 2008/0016098 A1) (hereinafter Frieden), and Edmonds et al. (US 2008/0201348 A1) (hereinafter Edmonds) as applied to claim 1, and in further view of Goldentouch (US 2009/0254529 A1) (hereinafter Goldentouch).
Regarding claim 8, Cone/Frieden/Edmonds teach a method of claim 1.
	Cone/Frieden/Edmonds does not explicitly teach wherein the one or more custom tags comprise: a tag associated with social endorsements on one or more social networks.
Goldentouch teaches wherein the one or more custom tags comprise: a tag associated with social endorsements on one or more social networks (see Fig. 18, para [0500], para [0602], discloses social endorsements associated with custom tags).
Cone/Frieden/Edmonds/Goldentouch are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone/Frieden/Edmonds to include endorsement information associated with tag from disclosure of Goldentouch. The motivation to combine these arts is disclosed by Goldentouch as "provide methods for improving the stability, availability and functionality of web page storage, marking and sharing." (see para [0210]) and including endorsement information associated with tag is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 3 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cone et al. (US 2012/0130976) in view of Frieden et al. (US 2008/0016098 A1) (hereinafter Frieden), and Edmonds et al. (US 2008/0201348 A1) (hereinafter Edmonds) as applied to claims 1 and 10, and in further view of Kublicks (US 2007/0067297) (hereinafter Kublicks).
Regarding claim 3, Cone/Frieden/Edmonds teach a method of claim 1.
Cone/Frieden/Edmonds do not explicitly teach wherein the ranking factors include engagement, popularity, and history, along with social importance, revenue, and/or cost.
Kublicks teaches wherein the ranking factors include engagement, popularity, and history, along with social importance, revenue, and/or cost (see para [0026-0027], para [0037], para [0368], discloses ranking factors including website activity, cost, and popularity).
Cone/Frieden/Edmonds/Kublicks are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone/Frieden/Edmonds to include cost and popularity ranking factors from disclosure of Kublicks. The motivation to combine these arts is disclosed by Kublicks as " Web sites that have not attained top search engine rankings are effectively invisible to target online audiences" (see para [0023]) and including cost and popularity ranking factors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

 Regarding claim 14, Cone/Frieden/Edmonds teach a medium of claim 10.
Cone/Frieden/Edmonds do not explicitly teach wherein the four ranking factors include engagement, popularity, history and cost per thousand impressions.
Kublicks teaches wherein the four ranking factors include engagement, popularity, history and cost per thousand impressions (see para [0026-0027], para [0037], para [0109], discloses ranking factors including website activity, and popularity, cost per click).
Cone/Frieden/Edmonds/Kublicks are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cone/Frieden/Edmonds to include cost and popularity ranking factors from disclosure of Kublicks. The motivation to combine these arts is disclosed by Kublicks as " Web sites that have not attained top search engine rankings are effectively invisible to target online audiences" (see para [0023]) and including cost and popularity ranking factors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159